DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the use of claim type language, e.g. “comprising”; “comprises”; etc..  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims all recite the term “shroud” but figures clearly show the so-called “shroud” element as a mounting plate.  This term is somewhat ambiguous to the examiner.  It is being considered to be equivalent to a “mounting plate” for purposes of this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 6751810 (Prendergast).
	As per claim 1, Prendergast discloses a modular shroud system (shroud plate 10, lock plate 17, collectively; figures 1-3, 9-10; column 4, lines 10-15) comprising: a shroud (shroud plate 10) configured to be coupled to a helmet (may be attached to helmet 12; column 2, lines 34-35); and a plate (lock plate 17) configured to be detachably coupled to the shroud (is fitted to be flush with insert 16 of shroud plate 10 in a snap-lock action; column 4, lines 10-20), the plate configured to be detached from the shroud while the shroud is coupled to the helmet (lock plate 17 is removed from shroud 10 by holding release button 26 and shroud plate 10 is secured to helmet 12 via screws 14,
i.e. lock plate 17 is capable of being removed from shroud 10 while shroud 10 is secured to helmet 12; column 3, lines 5-10, column 4, lines 35-40).
As per claim 2, Prendergast discloses the modular shroud system of claim 1, and further discloses comprising: a coupling element (lock 18) configured to at least temporarily secure the plate to the shroud (ledge 24 of lock 18 secures lock plate 17 to insert 16 of shroud plate 10; column 4, lines 30-35).
As per claim 3, Prendergast discloses the modular shroud system of claim 2, and further discloses wherein the coupling element (lock 18) comprises a threaded fastener (includes screw; column 3, lines 50-55) configured to engage an opening in at least one of the plate and the shroud (screw connects lock 18 to link plate 28 of shroud plate 10, and so the screw is capable of engaging an opening in shroud plate 10; column 3, lines 50-55).
As per claim 4, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the plate (lock plate 17) is configured to be coupled to an accessory device (lock plate 17 serves as sturdy interface between helmet mount /accessory device and helmet 12; column 3, lines 20-30).
As per claim 9, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the shroud (shroud plate 10) includes a rail (ledge 24; figures 2, 6, 7) configured to overlap at least a portion of the plate when the plate is coupled to the shroud (ledge 24 secures lock plate 17 when lock 18 returns to original position with lock plate 17 flush with insert 16, i.e., ledge 24 overlaps top end of lock plate 17; column 4, lines 29-35).
lock plate 17) includes an engagement portion (lock plate 17 includes tapered top surface; column 4, lines 20-25) configured to engage the rail (matching ledge 24 in order to provide automatic adjustment between mating surfaces when ledge 24 secures lock plate 17; column 4, lines 20-25, 30-35).
 	As per claim 11, Prendergast discloses the modular shroud system of claim 10, and further discloses wherein the engagement portion (lock plate 17 includes tapered top surface; column 4, lines 20-25) includes at least one of a chamfer (top edge of lock plate 17 is tapered to match ledge 24, i.e. includes asymmetrical chamfer; figure 7; column 4, lines 20-25) and a radius (curved edges shown form ‘radii of curvature’, fig. 9).
 	As per claim 12, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the plate (lock plate 17) includes a tongue (top protruding edge of lock plate 17 in figure 10) and the shroud (shroud plate 10) includes a recess (insert 16 defines a recessed area) configured to receive the tongue (into which lock plate 17, including top protruding edge, is inserted; column 4, lines 25-30).
 	As per claim 13, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the shroud (shroud plate 10) includes a shroud upper surface (outermost surface of insert 16 in figure 2) and the plate (lock plate 17) includes a plate upper surface (outer surface of lock plate 17 when lock plate 17 is inserted into insert 16; column 4, lines 25-30) configured to be co-planar with the lock plate 17 becomes flush with insert 16 when lock plate 17 is introduced to insert 16, i.e. outermost surfaces of lock plate 17 and insert 16 are coplanar; column 4, lines 10-20).
 	As per claim 14, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the shroud (shroud plate 10) includes a ledge (24) configured to be adjacent a rear surface of the plate (ledge 24 returns to original position to secure lock plate 17 to insert 16, i.e. ledge 24 becomes adjacent to outer surface of lock plate 17 when lock plate 17 is inserted into insert 16; column 4, lines 29-35).
 	As per claim 16, Prendergast discloses the modular shroud system of claim 4, and further discloses comprising an accessory device (helmet mount; column 3, lines 15-20) configured to be coupled to the plate (lock plate 17 ensures sturdy interface between helmet mount and helmet 12; column 3, lines 24-29), wherein the accessory device comprises at least one of night vision goggles (helmet mount is for night vision device such as night vision goggles; column 1, lines 10-20, 59-65), a camera, and a light.
 	As per claim 19, Prendergast discloses the modular shroud system of claim 1, and further discloses wherein the shroud (shroud plate 10) includes a sidewall (continuous six-sided sidewall surrounding insert 16 forming receiving area for plate 17 in figures 2, 3) defining a receiving area for the plate (which defines a recessed area of insert 16 as shown).
As per claim 20, Prendergast discloses the modular shroud system of claim 19, and further discloses wherein the sidewall (continuous six-sided sidewall surrounding insert 16 in figures 2, 3) includes a chamfered corner (insert 16 includes tapered sides to create secure fit between insert 16 and lock plate 17, i.e. sidewall, including corners of sidewall, is asymmetrically chamfered; column 4, lines 20-25).
Claim(s) 1, 4-8, 14-16, and 21 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2017/0027264 (Giroud-Bernier et al.).
As per claim 1, Giroud-Bernier et al. discloses a modular shroud system (receptacle 30, mounting interface 40a, collectively; figures 1, 2a, 5a-5d) comprising: a shroud (receptacle 30) configured to be coupled to a helmet (is attached to helmet 10 as shown in figure 2a; paragraph [0031]); and a plate (mounting interface 40a) configured to be detachably coupled to the shroud (is easily attachable as well as removable from receptacle 30; paragraph [0058]), the plate configured to be detached from the shroud while the shroud is coupled to the helmet (mounting interface 40a is easily attachable as well as removable from receptacle 30 while receptacle 30 is fit via ridges 26 to helmet 10, i.e. mounting interface 40a is capable of being detached from receptacle 30 while receptacle 30 is coupled to helmet 10; paragraphs [0046], [0058]).
As per claim 4, Giroud-Bernier et al. discloses the modular shroud system of claim 1, and further discloses wherein the plate (40a; figure 5a) is configured to be coupled to an accessory device (a specific type of helmet accessory may dock on mounting interface 40a; paragraphs [0057-0058]).
As per claim 5, Giroud-Bernier et al. discloses the modular shroud system of claim 4, and further discloses wherein the plate (40a; figure 5a) is one of a plurality of mounting interface 40a is one of four mounting interfaces 40a-40d; figures 5a-5d; paragraph [0058]) and the shroud (30) is configured to receive any of the plurality of plates (and each include features which allow mounting interfaces 40a-40d to be easily attachable to as well as removable from receptacle 30; paragraph [0058]).
As per claim 6, Giroud-Bernier et al. discloses the modular shroud system of claim 5, and further discloses wherein the plate (40a; figure 5a) includes a first engagement feature (mounting interface 40a includes upper retainer 42 as shown in figure Sa; paragraph [0058]) configured to be coupled to the accessory device (specific helmet accessory may dock onto mounting interface 40a while features such as upper retainer 42 are suitable structured for mounting helmet accessory; paragraph [00571]).
As per claim 7, Giroud-Bernier et al. discloses the modular shroud system of claim 6, and further discloses wherein another (40c; figure 5c) of the plurality of plates (mounting interface 40a is one of four mounting interfaces 40a-40d; figures 5a-5d; paragraph [0058]) includes a second engagement feature (includes upper retainer 42 as shown in figure 5c; paragraph [0058]), the second engagement feature different than the first engagement feature (upper retainer 42 of mounting interface 40c is different from upper retainer 42 of mounting interface 40a as shown in figures 5a, 5c).
As per claim 8, Giroud-Bernier et al. discloses the modular shroud system of claim 5, and further discloses wherein the plate (40a) is a universal mount plate (mounting interfaces 40 including mounting interface 40a may be suitable to accommodate multiple accessories one at a time; paragraph [0056]) and another (40c) of the plurality of plates (mounting interface 40a is one of four mounting interfaces 40a-40d; figures 5a-5d; paragraph [0058]) is a rail plate (mounting interface 40c is composed of several rails as shown in figure 5c).
As per claim 14, Giroud-Bernier et al. discloses the modular shroud system of claim 1, and further discloses wherein the shroud (30) includes a ledge (side tabs 36; figures 4a, 4b - Note Claim 15 in Instant Application claims ledge is discontinuous) configured to be adjacent a rear surface of the plate (capable of being adjacent rear surface of mounting interface 40a as shown in figure 1).
As per claim 15, Giroud-Bernier et al. discloses the modular shroud system of claim 14, and further discloses wherein the ledge (36) is discontinuous (receptacle 30 includes gap between side tabs 36 for upper tab 32 as shown in figure 4b).
As per claim 16, Giroud-Bernier et al. discloses the modular shroud system of claim 14, and further discloses comprising an accessory device (accessories; paragraphs [0057-0058, 0067]) configured to be coupled to the plate (may receive power from electrical contacts on mounting interface 40a; paragraph [0029]), wherein the accessory device comprises at least one of night vision goggles (accessories include night vision goggles; paragraph [0067], a camera, and a light or a head lamp; paragraph [0067]).
As per claim 21, Giroud-Bernier et al. discloses a modular shroud system (receptacle 30, mounting interface 40a, collectively; figures 1, 2a, 5a-5d) comprising: a shroud (receptacle 30) configured to be coupled to a helmet (is attached to helmet 10 as shown in figure 2a; paragraph [0031]); a first plate (mounting interface 40a) including a recess (includes attachment hole 48) configured to receive a portion of a first shoe connected to a first accessory device (which is capable of receiving portion of first shoe connected to first accessory device); and a second plate (mounting interface 40c) including a rail (includes upper retainer 42) configured to couple to a second shoe connected to a second accessory device (which is capable of being coupled to second shoe connected to second accessory device), wherein each of the first plate and the second plate are configured to be detachably coupled to the shroud while the shroud is coupled to the helmet (each of the mounting interfaces 40a and 40c are easily attachable as well as removable from receptacle 30 while receptacle 30 is fit via ridges 26 to helmet 10, i.e. mounting interfaces 40a and 40c are capable of being detached from receptacle 30 while receptacle 30 is coupled to helmet 10; paragraphs [0046], [0058]).
Claim(s) 1, 17 and 18 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2010/0083413 (McGovern).
As per claim 1, McGovern discloses a modular shroud system (bracket 46, releasable latching mechanism 64, collectively; figures 3, 4A) comprising: a shroud (bracket 46) configured to be coupled to a helmet (secured to rear of helmet 14; paragraph [0024]); and a plate (rear plate like surface of latching mechanism 64; figure 4A; paragraph [0034]) configured to be detachably coupled to the shroud (latching mechanism 64 is snap-fitted on adapter bracket 46; paragraph [0034]), the plate configured to be detached from the shroud while the shroud is coupled to the helmet (rear surface of latching mechanism 64 is snap-fitted to bracket 46 and bracket 46 is secured to rear of helmet 14 using bolts, i.e. rear surface of latching mechanism 64 is capable of being removed from bracket 46 while bracket 46 is secured to helmet 14; paragraphs [0024], [0034]).
As per claim 17, McGovern discloses the modular shroud system of claim 1, and further discloses wherein the shroud (46) includes a groove (retaining groove 58) configured to receive a leash coupled to an accessory device (which can be used to secure bungee cord of variety of light sources; paragraph [0031]).
As per claim 18, McGovern discloses the modular shroud system of claim 17, and further discloses comprising a leash coupled to an accessory device (bungee cord of variety of light sources; paragraph [0031]), wherein the leash comprises a bungee (which is a bungee cord; paragraph [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous helmet accessory mounting structures are attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732